1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.



 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 ERNESTINE REVILLA,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,636

10 JIM REVILLA,

11          Defendant-Appellant,

12 and

13 CITY 1ST MORTGAGE SERVICES, LLC,
14 and MELISSA J. REEVES, ESQ.,

15          Defendants.


16 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
17 James T. Martin, District Judge


18 Daniel D. James, Attorney at Law, P.C.
19 Daniel D. James
20 Las Cruces, NM

21 for Appellee
 1 Watson Law Office, LLC
 2 Matthew G. Watson
 3 Mesilla Park, NM

 4 for Appellant

 5   Rodey, Dickason, Sloan, Akin & Robb, P.A.
 6   Seth L. Sparks
 7   Brenda M. Saiz
 8   Albuquerque, NM

 9 for Defendant Melissa J. Reeves

10                           MEMORANDUM OPINION

11 WECHSLER, Judge.

12        Summary dismissal was proposed for the reasons stated in the notice of

13 proposed disposition. No memorandum opposing summary dismissal has been filed,

14 and the time for doing so has expired.

15        Dismissed.

16        IT IS SO ORDERED.



17                                               _______________________________
18                                               JAMES J. WECHSLER, Judge
19 WE CONCUR:




20 _______________________________
21 CYNTHIA A. FRY, Chief Judge

                                            2
1 _______________________________
2 JONATHAN B. SUTIN, Judge




                                    3